Affirmed and Memorandum Opinion filed August 20, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00523-CR
 
____________
 
KENON ROBERTS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd Court
Harris County, Texas
Trial Court Cause No.
1009966
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of aggravated sexual assault of a
child.  The jury assessed punishment at confinement for ten years, but
recommended that the sentence be suspended and appellant be placed on community
supervision for ten years.  On January 18, 2006, the trial court sentenced
appellant in accordance with the jury=s recommendation.  This court
affirmed appellant=s conviction.  See Roberts v. State, No.
14-06-00076-CR (Tex. App.CHouston [14th Dist.] Aug. 7, 2007, no pet.) (not designated
for publication).  




On December 10, 2007, the State moved to revoke appellant=s probation.  Appellant signed a
Stipulation of Evidence, in which he agreed that he violated the conditions of
his probation, and he entered a plea of true to the motion to revoke.  On June
17, 2008, the trial court signed a judgment revoking appellant=s community supervision and sentenced
appellant to confinement for eight years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a timely notice of
appeal.
Appellant=s appointed counsel filed a brief in which he concludes this
appeal is wholly frivolous and without merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record and demonstrating why there
are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d
807, 811-12 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, more than sixty days has elapsed and no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b).